DAN M. LEE, Presiding Justice,
concurring in part, dissenting in part, to the order dismissing the petition for interlocutory appeal as moot.
I agree with the Order entered in this case that the Petition should be dismissed; however, rather than dismiss for being moot, I would dismiss the Petition, as we routinely do, for failure to meet the threshold criteria required for interlocutory appeals. See Miss.Sup.Ct.R. 5.
HAWKINS, P.J., joins this opinion.
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSISSIPPI
DAVID G. ALEXANDER, JR., DECEASED BY AND THROUGH VICKY ALEXANDER, WIDOW, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF DAVID G. ALEXANDER, JR., PLAINTIFF, VS. B & S TRUCKING COMPANY AND GREYLING SMITH, DEFENDANTS.
No. 90-5055(1)
ORDER
THIS DAY THIS CAUSE came on for hearing on the announcement that Jim Kitchens and James W. Nobles, Jr., desire to make their appearances herein on behalf of Plaintiff due to the withdrawal of C.R. McRae as counsel for Plaintiff, and the Court, having considered same, is of the opinion that is should be and it is hereby allowed. It is therefore:
ORDERED AND ADJUDGED that Jim Kitchens and James W. Nobles, Jr., are hereby allowed to enter their appearances herein as Plaintiffs counsel due to the withdrawal of C.R. McRae as lead counsel.
SO ORDERED AND ADJUDGED this the 5th day of February, 1991.
/s/CLINTON E. LOCKARD CIRCUIT COURT JUDGE